DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Following the amendment submitted March 16, 2022, Claims 1-24, 28, and 40 are cancelled and Claims 25-27, 29-39 and 41-44 are pending.
Applicant’s election of Group I, and the species of lectin (claim 26) and syringe tip fitting/adaptor (claim 39), in the reply filed on March 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 25-27 and 29-39 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a national stage entry of PCT/IB2018/050698 filed on February 5, 2018, which claims the benefit of US Provisional Application No. 62/461,277 filed on February 21, 2017.  Claims 25-27 and 29-39 are given an earliest effective filing date of February 21, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 25 is drawn to a device comprising “at least one glycan-based biomarker binding reagent …indicative of brain injury”.  Claim 26 recites the reagent is a “lectin”.  All other claims depend from Claim 25 and do not further limit the reagent or lectin, and are therefore included in the rejection.  The claims do not require that the “reagent” possess any particular structure or other distinguishing feature.  Therefore, the device encompasses genera of reagent and lectin molecules having no requisite structure.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only factor present in the invention is a recitation of requisite activities (binding a glycan-based biomarker and indicating brain injury).  However, there is not even identification of any particular portion of a structure that must be conserved for said activities. Regarding the reagent of the claims the specification provides only two examples of glycans – fetuin and asialofetuin – but no specific lectin that selectively binds the glycan part of either (pg. 47, Example 4).  Thus, the claims are drawn to a genus of lectins are are defined merely defined by function, and the instant specification fails to describe the identifying characteristics of the genus of molecules encompassed by these claims.  Additionally, since the specification teaches only two species of glycan-based biomarkers but fails to provide any representative species of the instantly-elected lectin reagent that binds said biomarkers, then the specification fails to provide a representative number of species within the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus, and Claims 25-27 and 29-39 are rejected.

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 25-27 and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	The breadth of the claims.
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed device is that it provides an indication of brain injury when a sample is contacted with the probe comprising any glycan-based biomarker binding reagent (claim 25) and any control glycan-based binding reagent, wherein the control zone and the detection zone are perpendicular and from a cross, or plus-sign, pattern. Depending claim 26 recites the reagent is a, instantly-elected, lectin (claim 26). A skilled artisan would not know how make and/or use the invention with a reasonable expectation of success based solely on what is disclosed in the specification. 
	The amount of direction provided by the inventor and/or the existence of working examples. 
As stated above, the claims broadly encompass any glycan-based biomarker binding reagents that are indicative of brain injury and control.  The specification recites only two examples of glycans - fetuin and asialofetuin – but fails to teach any “glycan-based biomarker binding reagent for selectively binding” fetuin and asialofetuin, or any other glycan.  More specifically, the specification fails to demonstrate that use of a device, within the scope of the claims, indicates brain injury with a reasonable expectation of success.  While Example 4 of the disclosure teaches fetuin and asialofetuin are examples of glycans, there is no guidance that fetuin and/or asialofetuin are “indicative of brain injury” or indicative of a control biomarker for brain injury. Thus, what is described within the working examples is narrow in comparison to the breadth of the claims. 
The nature of the invention; state of the art; and level of predictability in the art.
While glycan-based flow-through devices are used in the current state of the art for detection of a variety of diseases, one example being SARS-COV2 (Baker et al., ACS Sensors; 6(10):3696-3705, 2021 Oct 22), the current state of the art teaches: “glycans as capture units have not been widely applied in lateral flow, and to the best of our knowledge have not been shown to function using clinical samples, only models” (pg. B/3697, last sentence of last full paragraph).  There was no enabling guidance within the art at the time of filing (2017) that overcomes the deficiencies of the disclosure as filed.  Further, the current state of the art proves the principle that glycans can be used in lateral-flow devices with primary samples but “Crucial to achieving this is the use of a polymeric coating, which reduces nonspecific interaction with any deposited biological components (e.g mucus, cell debris) as well as providing the tether to display the glycan” (pg. F/3701, paragraph bridging columns).  Absent specific guidance as to how to make and use the device of the invention, a person having ordinary skill would have to make a substantial inventive contribution in order to overcome the unpredictability in the art.
The standard of an enabling disclosure is not the ability to make and test if the device of the invention works, but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, to make and use the device of the claimed invention. Since the nature of the invention is drawn to a device for diagnosing a brain injury in a subject, a skilled artisan would have to perform further experimentation in order to discover the glycan-based biomarker that is “indicative of brain injury” or that serves as control(s); the reagent or lectin that selectively bind said biomarkers; would have to make the probe device, as claimed and demonstrate its use for diagnosing a brain injury.  The amount of experimentation required for enabling guidance, goes well beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation. Therefore, Claims 25-27 and 29-39 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Conclusion
	No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649